     Case 2:19-cv-02138-HLT-GEB Document 219 Filed 09/10/21 Page 1 of 17




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

LLOYD MARTLEY,                                    )
                                                  )
                     Plaintiff,                   )
                                                  )
v.                                                )     Case No. 19-2138-DDC-GEB
                                                  )
CITY OF BASEHOR, KANSAS,                          )
                                                  )
                     Defendant.                   )
                                                  )

                              MEMORANDUM AND ORDER

       The matter comes before the Court on Defendant City of Basehor, Kansas’ Motion

for Protective Order (ECF No. 174). On March 12, 2021, Plaintiff filed its Rule 30(b)(6)

Notice of Deposition (“Notice”) to take the deposition of Defendant City of Basehor,

Kansas (the “City”).1 The Notice sets forth eleven topics (A-K) for the City to designate

one or more persons to testify about. The City objected to the proposed deposition and

topics. The parties being unable to resolve the objections, the City filed the instant motion.

The motion is fully briefed. On May 24, 2021, the Court heard oral argument. After careful

consideration of all briefing and hearing arguments from counsel, the Court orally

GRANTED IN PART and DENIED IN PART Defendant’s motion. This Order

memorializes the Court’s rulings from the hearing.




1
  ECF No. 167. The Notice was later amended (ECF No. 173) to change the location of the
deposition but there were no changes to the deposition topics.
                                              1
     Case 2:19-cv-02138-HLT-GEB Document 219 Filed 09/10/21 Page 2 of 17




I.       Background2

         The Court set out an extended recitation of the case background in its Memorandum

and Order on Plaintiff’s motion to compel heard the same date as the current motion.3 Thus,

it will not be repeated here. Suffice it to say, due to the contentious nature of this case, and

the fact that is has created such a level of distrust among the parties, the corporate

representative deposition at issue will be held at the courthouse so the undersigned will be

available to resolve the inevitable disputes. A brief background of the case is set forth

below.

         On March 12, 2019, Plaintiff, Lloyd Martley filed a Complaint against the City

alleging violation of the Equal Pay Act (“EPA”) by paying disparate benefits and wages to

his successor, a woman, and retaliating against him for raising the issue. Plaintiff amended

his complaint to add City Mayor, David Breuer (“Mayor”), and City Administrator, Leslee

Rivarola (“City Administrator” or “Rivarola”), in their individual capacities.

         Both the City and the Mayor deny they violated the EPA, primarily contending

Plaintiff, because he served as Police Chief, only served as a part-time city administrator,

and therefore did not perform work substantially equal to that of Rivarola. They also deny

having retaliated against Plaintiff. The City Administrator moved to dismiss the claims




2
  Unless otherwise indicated, the information recited in this section is taken from the Complaint
(ECF No. 1), Third Amended Complaint (ECF No. 150), the Answers (ECF Nos. 4, 153), and City
Administrator’s Motion to Dismiss (ECF No. 154). This background information should not be
construed as judicial findings or factual determinations.
3
  ECF No. 212.
                                               2
      Case 2:19-cv-02138-HLT-GEB Document 219 Filed 09/10/21 Page 3 of 17




against her. The motion was granted resulting in dismissal of the retaliation claims without

prejudice, and Rivarola, in her individual capacity, was dismissed from the case.

II.    Defendant City of Basehor, Kansas’ Motion for Protective Order
       (ECF No. 174)

       A.     Parties’ Arguments

              1.     City’s Position

       Although the City has objections to individual topics, it generally objects on the

following bases: 1) the topics are cumulative of written discovery and the extensive

deposition testimony in the case; 2) the Notice lacks the “painstaking specificity” required

by law; and 3) the topics seek “discovery on discovery.” The City, in its brief, was opposed

to the discovery sought, however, at oral argument the City announced it was not opposed

to the deposition going forward. It only sought to narrow the topics.

              2.     Plaintiff’s Position

       Plaintiff points out the differences between a 30(b)(6) deposition and the deposition

of an employee. He argues the testimony of a 30(b)(6) designated witness binds the entity,

the entity has a duty to designate knowledgeable persons and prepare them for the

deposition, and Plaintiff argues he is entitled to fully discovery the City’s position.

       B.     Compliance with D. Kan. Rule 37.2

       Pursuant to D. Kan. Rule 37.2, the Court “will not entertain any motion to resolve a

discovery dispute” unless counsel has “conferred or has made reasonable effort to confer

with opposing counsel” before filing a motion. The Court reviews the “surrounding



                                              3
     Case 2:19-cv-02138-HLT-GEB Document 219 Filed 09/10/21 Page 4 of 17




circumstances” to determine whether the conference requirement has been satisfied. 4 Here

the parties exchanged written communications regarding the City’s objections to the Notice

but did not confer by phone or in person. During an April 30, 2021 conference, the parties

raised the futility of conferring. While the Court could deny the motion for failure to make

a reasonable effort to confer, due to the circumstances in this case, (i.e. the breakdown of

communications between the parties) the Court will decide this motion, and this motion

only, in the absence of the parties’ conferral efforts. But going forward, the parties are

reminded of their obligations to meaningfully confer under the local rule.

       C.     Discussion

              1.     Is Discovery Sought Unreasonably Cumulative or Duplicative

       The City asserts the topics in the Notice seek testimony on subjects that have already

been addressed in both written discovery and deposition testimony. A court must limit the

frequency or extent of discovery if the discovery sought is unreasonably cumulative or

duplicative.5 A court has broad discretion to “fashion the scope” of a protective order.6

However, “a protective order is only warranted when the movant demonstrates that

protection is necessary under a specific category set out in Rule 26(c).7




4
  Azim v. Tortoise Capital Advisors LLC, No. 13-2267-DDC, 2015 WL 197325, at *2 (D. Kan.
Jan. 14, 2015).
5
  Fed. R. Civ. P. 26(b)(2)(C).
6
  Cotton v. Costco Wholesale Corp., No. 12-2731-JWL, 2013 WL 3819975, at *1 (D. Kan. July
24, 2013).
7
  Id. (citing Herrera v. Easygates, LLC, No. 11-2558-EFM, 2012 WL 5289663, at *2 (D. Kan.
Oct. 23, 2012).
                                             4
     Case 2:19-cv-02138-HLT-GEB Document 219 Filed 09/10/21 Page 5 of 17




         It has been well established that courts “generally will not interfere with a party’s

chosen manner and method of discovery.”8 And, Rule 30(b)(6) contemplates an individual

deposition in addition to the deposition of an entity through its designee. It states “[t]his

paragraph (6) does not preclude a deposition by any other procedure allowed by these

rules.”9

         Courts in this District have allowed 30(b)(6) depositions to go forward on topics

which are duplicative of written discovery.10 Understanding that a (30)(b)(6) deposition is

Plaintiff’s opportunity to name the City as a deponent 11 and seek testimony intended to

bind the City,12 the Court finds allowing a 30(b)(6) deposition to proceed would not be

unreasonably duplicative or cumulative of the written discovery or deposition testimony

taken.




8
   Funk v. Pinnacle Health Facilities XXXII LP, No. 17-1099-JTM, 2019 WL 280950, at *3 (D.
Kan. Jan. 22, 2019). See also McCloud v. Bd. of Geary Cnty. Comm’rs, No. 06–1002–MLB, 2008
WL 3502436, at *2 (D. Kan. Aug. 11, 2008) and Audiotext Commc’ns Network, Inc. v. U.S.
Telecom, Inc., No. 9402395–GTV, 1995 WL 625962, at *5 (D. Kan. Oct. 5, 1995).
9
  Fed. R. Civ. P. 30(b)(6). See also Sprint Commc’ns Co., L.P. v. Comcast Cable Commc’ns LLC,
Nos. 11–2684–JWL, 11–2685–JWL, 11–2686–JWL, 2015 WL 3742929, at *8 (D. Kan. June 15,
2015).
10
    Cotton at *4 (allowed topic regarding retention and search of ESI which was duplicative
interrogatories served where party had not set forth a sufficient recitation of facts showing inquiry
into the topic would pose an undue burden or was unreasonably cumulative or duplicative); New
Jersey v. Sprint Corp. No. 03-2071-JWL, 2010 WL 610671, at *2 (D. Kan. Feb. 19, 2010)
(Plaintiff “should not be prevented from questioning a live witness in a deposition setting just
because the topics proposed are similar to written requests for admissions already served.”)
11
   Fed. R. Civ. P. 30(b)(6).
12
   Miller v. Union Pac. R.R. Co., No. 06-2399-JAR, 2008 WL 4724471, at *2 (D. Kan. Oct. 24,
2008).

                                                 5
     Case 2:19-cv-02138-HLT-GEB Document 219 Filed 09/10/21 Page 6 of 17




                2.      Discovery on Discovery

        Topics A and B, which highly summarized, seek the identification of electronic

devices used by City personnel and City servers which were searched for documents

responsive to Plaintiff’s discovery requests. The City, in its Reply, argues Topics A and B

seek discovery on discovery and should not be allowed. Having reviewed the topics, the

Court could easily characterize Topics A-G as discovery on discovery, because the topics

cover matters addressed in written discovery and deposition testimony. But, this is

permissible and well within the Court’s discretion.

        The City cites Radiologix, Inc. v. Radiology and Nuclear Medicine, LLC, No. 15-

4927-DDC, 2018 WL 4851609, at *4 (D. Kan. Oct. 5, 2018) as “strongly discouraging”

discovery on discovery. But the City’s reliance on Radiologix, Inc. seems misplaced.

There, the parties conducted extensive discovery on discovery after they learned a party

had documents on its final exhibit list which had not been previously produced.13 Among

other things, the court granted leave for a 30(b)(6) deposition “limited in scope to ‘the

manner in which plaintiffs identified and collected documents for review and

production’”14 but denied defendant’s motion to compel the production of documents

which had been used in preparation for the 30(b)(6) deposition.15




13
   Radiologix, Inc., at *4.
14
   Id. at *1.
15
   Id. at *6.
                                            6
     Case 2:19-cv-02138-HLT-GEB Document 219 Filed 09/10/21 Page 7 of 17




       In the District of Kansas, a 30(b)(6) designee may testify about an entity’s discovery

efforts.16 In this case where there has been continuing questions about documents withheld

from discovery, issues related to the imaging of the City’s servers, as well as deletion of

information from City servers, and the destruction of the computer used by Plaintiff while

he worked for the City, the Court finds full discovery, even if characterized as discovery

on discovery, is appropriate in this case.

       Finding no good cause for preventing the 30(b)(6) deposition from going forward,

and where the City concedes the deposition should be allowed to proceed, the Court will

discuss any limitations on the individual topics or additional specificity required on the

topics below.

                3.   Individual Topics

       In line with the standards above, the Court carefully reviewed Topics A-K

discussing each topic with the parties during the May 24, 2021 oral argument. The Court

made the following rulings.


       ⚫ Topic A

       Specific identification (by serial number and/or other unique identification
       numbers or characteristics specific to each device) of all personal electronic
       devices (e.g. iPads, iPhones, cellular phones, desktops, laptops) issued or
       provided by the City to its governing body members, the City Clerk, the City


16
  Heartland Surgical Specialty Hosp. v. Midwest Div. Inc., No. 05-2164-MLB, 2007 WL 1054279
(D. Kan. April 9, 2007) (allowing Rule 30(b)(6) deposition testimony concerning search methods
and software used to respond to discovery requests); Sprint Commc’ns Co., L.P. v. Comcast Cable
Commc’ns LLC, Nos. 11-2684-JWL, 11-2685-JWL, 11-2686-JWL, 2015 WL 3742929 (D. Kan.
June 15, 2015) (allowing Rule 30(b)(6) deposition testimony on document retention, collection,
production, and destruction).
                                              7
     Case 2:19-cv-02138-HLT-GEB Document 219 Filed 09/10/21 Page 8 of 17




         Attorney, the City Administrator, and/or the City Treasurer and were in use
         during the time period of January 1, 2019 through June 5, 2020.



         In addition to arguing this topic is duplicative of written discovery, which the Court

addressed above, the City also argues requiring it to prepare someone regarding the serial

numbers or unique identifiers for servers, computers, and individual electronic devices is

not proportional to the needs of the case nor seeks information relevant to Plaintiff’s claims.

The City, in its second supplemental response to RFP No. 2 of Plaintiff’s Second Request

for Production of Documents, provided a list of the personal electronic devices upon which

electronic searches were run. During oral argument Plaintiff’s counsel conceded it did not

need serial numbers or other unique identifiers if it had a list of devices at issue. THE

COURT FINDS requiring the City to prepare a witness on the serial numbers and other

unique identifies of each device is not proportional to the needs of the case where a list of

the devices has been provided. THE COURT ORDERS Topic A be modified as set out

below.

         Identification of all personal electronic devices (e.g. iPads, iPhones, cellular
         phones, desktops, laptops) issued or provided by the City to its governing
         body members, the City Clerk, the City Attorney, the City Administrator,
         and/or the City Treasurer and were in use during the time period of January
         1, 2019 through June 5, 2020.


         ⚫ Topic B

         Specific identification of any servers or other electronic data storage devices
         (by serial number and/or other unique identification numbers or
         characteristics specific to each device) provided or maintained by the City

                                                8
     Case 2:19-cv-02138-HLT-GEB Document 219 Filed 09/10/21 Page 9 of 17




       and were available for use -- during the time period of January 1, 2019
       through June 5, 2020 – by governing body members, the City Clerk, the City
       Attorney, the City Administrator, and/or the City Treasurer.


       Due to the similarities of Topics A and B, they were discussed together at oral

argument. During oral argument, the City identified the two servers at issue. For the reasons

set out above, THE COURT FINDS requiring the City to prepare a witness on the serial

numbers and other unique identifies of each server or other electronic storage device is not

proportional to the needs of the case. THE COURT ORDERS Topic B be modified as set

out below.

       Identification of any servers or other electronic data storage devices provided
       or maintained by the City and were available for use -- during the time period
       of January 1, 2019 through June 5, 2020 – by governing body members, the
       City Clerk, the City Attorney, the City Administrator, and/or the City
       Treasurer.


       ⚫ Topic C

       Details of the searches conducted – on the devices identified in response to
       the above Topics A and B – to locate documents responsive to Plaintiff’s
       First, Second, and Third document requests, when were the searches
       conducted, by whom, how were they conducted, what search terms were
       used, and identification of any documents responsive to the requests but were
       withheld from being produced to Plaintiff, and the reason for doing so.


       The City alleges this topic invades the attorney-client privilege and work production

protection doctrine where it seeks to know why documents were withheld from production.

Defendants’ privilege logs identify documents responsive to the requests which were

withheld from production to Plaintiff and identifies the privilege upon which they were

                                             9
     Case 2:19-cv-02138-HLT-GEB Document 219 Filed 09/10/21 Page 10 of 17




withheld. THE COURT FINDS further inquiry into the reason why documents were

withheld from production would, in essence, seek the mental impressions of counsel. THE

COURT ORDERS Topic C be modified as set out below.

       Details of the searches conducted – on the devices identified in response to
       the above Topics A and B – to locate documents responsive to Plaintiff’s
       First, Second, and Third document requests, when were the searches
       conducted, and by whom, how the searches were conducted, what search
       terms were used, and identification of any documents responsive to the
       requests.


       ⚫ Topic D


       The ESI Disclosures served by the City on Plaintiff and which are attached hereto
       as Exhibit 1.


       The City alleges the topic is not stated with “painstaking particularity” and it is

overly broad. The City also alleges that since the ESI Disclosures were prepared by

counsel, it delves into information protected by the attorney-client privilege and work

product protection. Fed. R. Civ. P. 30(b)(6) states in its notice, a party must describe with

“reasonable particularity the matters for examination.” In describing the parties to a

30(b)(6) deposition’s reciprocal obligations, courts have found the party taking the

deposition must designate with “painstaking specificity” the subject areas the deponent is

to be questioned on.17 Whether described as reasonable particularity or painstaking

specificity, the Court agrees Topic D should be modified to provide additional specificity.



17
  See Schneider v. CitiMortgage, Inc., No. 13-4094-SAC, 2016 WL 362488, at *2 (D. Kan. Jan.
28, 2016); Lipari v. U.S. Bancorp, N.A., No. 07-2146-CM, 2008 WL 4642618, at *5 (D. Kan. Oct.
                                             10
    Case 2:19-cv-02138-HLT-GEB Document 219 Filed 09/10/21 Page 11 of 17




       The attorney-client privilege protects communications between an attorney and

client, not the facts therein.18 “At its core, the work-product doctrine shelters the mental

processes of the attorney, providing a privileged area in which he can analyze and prepare

his client's case.”19 The doctrine “does not protect facts concerning the creation

of work product or facts contained within work product.”20

       The ESI Disclosures were shared with opposing counsel, therefore the disclosures

themselves are not protected by the work product doctrine. The disclosures set out that City

personnel were not told to delete any email or text on their City provided phone as of the

date of the litigation hold letter. That fact is not privileged. Without invading the attorney-

client privilege or work product doctrine, a witness could be prepared to testify regarding

facts related to the City’s document deletion protocols; the City’s communications with its

IT vendor regarding the imaging of its two servers; specifically which servers were at issue;

the facts surrounding the City’s efforts to get its servers imaged and the IT vendor’s failure

to properly image the servers; and the searches run on each individual device. Additionally,

where the 30(b)(6) deposition will take place at the courthouse, the Court will be able to

address any attorney-client privilege or work product issues that arise.

       THE COURT FINDS inquiry into this topic shall be permitted. However, in

accordance with the discussion at oral argument, THE COURT ORDERS Plaintiff to



16, 2008) (quoting McBride v. Medicalodges, Inc., 250 F.R.D. 581, 584 (D. Kan. 2008); and Singh
v. Shonrock, No. 15-9369-JWL, 2017 WL 698472, at *2 (D. Kan. Feb. 22, 2017).
18
   Burton v. R.J. Reynolds Tobacco Co., 170 F.R.D. 481, 484 (D. Kan. 1997) (citing Upjohn Co.
v. United States, 449 U.S. 383, 389 (1981)).
19
   United States v. Nobles, 422 U.S. 225, 238 (1975).
20
   Resolution Trust Corp. v. Dabney, 73 F.3d 262, 266 (10th Cir. 1995).
                                              11
    Case 2:19-cv-02138-HLT-GEB Document 219 Filed 09/10/21 Page 12 of 17




amend Topic D to set forth with additional specificity the facts for inquiry related to the

ESI Disclosures.


       ⚫ Topic E

       Communications and electronic data sources referenced in the documents
       exchanged between the City (and/or its attorneys or representatives) and
       NetStandard and which have been produced in this case as LM0759-
       LM0873.


       The City alleges this topic is vague, unclear, and not stated with “painstaking

particularity.” It alleges that asking the City to comment on 100 plus pages of documents

Plaintiff obtained from the City’s IT vendor by subpoena is an undue burden. The identified

documents contain the Service Agreement between the City and its IT vendor, the City’s

email communications with the IT vendor, and some internal email of the IT vendor. Where

the City’s IT vendor’s failed to properly image the City’s servers resulting in a failure to

preserve documents, the Court does not find preparation of a witness on this topic an undue

burden. However, the Court agrees the topic is not stated with sufficient specificity.

       THE COURT FINDS inquiry into this topic shall be permitted. However, THE

COURT ORDERS Plaintiff shall amend Topic E to identify specific provisions of the

Service Agreement and particular communications with or of the IT vendor, on which he

wishes to inquire, by bates number where possible.




                                             12
    Case 2:19-cv-02138-HLT-GEB Document 219 Filed 09/10/21 Page 13 of 17




       ⚫ Topic F

       Information about the desktop computer, and any data that was stored on it,
       that Basehor Police Chief Robert Pierce (during Patzwald’s February 25,
       2020 interview of him about the alleged mis-reporting of Plaintiff’s income)
       indicated is gone, no longer exists.


       The City alleges the topic is not stated with “painstaking particularity,” is vague,

and overly broad. Additionally, the City argues because the computer has been destroyed,

it cannot prepare a witness to testify about the data once stored on the computer. The Court

agrees. After a thorough discussion of the information Plaintiff seeks by this topic, THE

COURT ORDERS Topic F be modified as below.

       Information about the disposition of the desktop computer, used by Plaintiff
       while he worked at the City, the disposition of the data stored on the
       computer, and any investigation by the City into the disposition of the
       computer or data stored thereon.


       ⚫ Topic G

       With regard to the documents attached hereto as Exhibit 2 and for the time
       period of January 1, 2019 through June 5, 2020, information about the details
       of City employees looking for and printing them, and identification of each
       person (including any lawyers) any of the documents were shown or
       distributed to (and when), and whether and when any of the documents were
       provided to KPERS during its investigation of alleged mis-reporting of
       Plaintiff’s City income (and, if not, specific reasons for not doing so), and
       whether and when any of the documents were provided to or shared with
       Leavenworth County Sheriff’s Office before the Sheriff’s Office agreed to
       conduct a criminal investigation of Plaintiff (and, if not, specific reasons for
       not doing so).




                                             13
    Case 2:19-cv-02138-HLT-GEB Document 219 Filed 09/10/21 Page 14 of 17




       The City argues this topic is duplicative of previous deposition testimony.

Based on the Court’s findings above that the discovery sought is not unreasonably

cumulative or duplicative and any discovery on discovery in Topics A-G is

appropriate in this case, THE COURT ORDERS the City to prepare a witness or

witnesses to testify on Topic G.

       ⚫ Topic H

       For the time period of January 1, 2019 through June 5, 2020, the identity of
       all information and documents provided to the City governing body members
       on the subject of the alleged mis-reporting of Plaintiff’s City income to
       KPERS, including specifically when, how, and by whom such information
       and documents were provided and identify any directives, orders, or
       recommendations made by governing body members based on the
       information and/or documents they were provided.


       The City objects to this topic on multiple bases, the majority of which are

based upon the topic being cumulative or duplicative of previous written discovery

and deposition testimony. As discussed above, the Court found allowing a 30(b)(6)

deposition to proceed would not be unreasonably duplicative or cumulative of the

written discovery or deposition testimony already taken.

       The City also objects because the topic seeks information provided to the

City Council members during executive session and is privileged under the attorney-

client relationship. “Courts have generally declined to uphold privilege or work-

product objections to Rule 30(b)(6) deposition notices unless the deposition topics,




                                            14
     Case 2:19-cv-02138-HLT-GEB Document 219 Filed 09/10/21 Page 15 of 17




on their face, call for testimony that would be protected from disclosure.” 21 THE

COURT FINDS Topic H does not seek attorney-client protected information on its

face. Where the 30(b)(6) deposition will take place in the courthouse, the Court will

be available to resolve any objections based on privilege as they arise. THE COURT

ORDERS the City to prepare a witness or witnesses to testify on Topic H.

       ⚫ Topic I

       For the past five years, the procedure or method of how the City has handled
       investigations of errors or anomalies with respect to employee pay or benefit
       issues, and any instances of the City initiating and/or conducting an
       investigation without contacting the employee whose pay or benefits was the
       subject of the error or anomaly.


       The City argues this topic is neither relevant, nor proportional to the needs of the

case. It argues the topic is not relevant to Plaintiff’s claims because Plaintiff was a former

employee by the time his over-reporting was discovered. Courts broadly construe relevance

at the discovery stage, and “a request for discovery should be considered relevant if there

is ‘any possibility’ that the information sought may be relevant to the claim or defense of

any party.”22 How the City dealt with the investigation of any errors with respect to

employee pay or benefit issues is relevant to Plaintiff’s retaliation claim. The five-year




21
 Cotton, at *4 (citing McBride v. Medicalodges, Inc., 250 F.R.D. 581, 587 (D. Kan. 2008).
22
 Id. at *2. (citing Design Basics, LLC v. Strawn, 271 F.R.D. 513, 527 (D. Kan. 2010) and
Owens v. Sprint/United Mgmt. Co., 221 F.R.D. 649, 652 (D. Kan. 2004)).
                                             15
     Case 2:19-cv-02138-HLT-GEB Document 219 Filed 09/10/21 Page 16 of 17




period is not an unreasonable temporal scope in an employment law case, and certainly not

in this case.23

       The City also argues Rivarola has only worked in the position for 2 years and before

that time, it has no knowledge of whether Plaintiff, as the city administrator, conducted any

investigations. The City has a duty to prepare a representative or representatives, thus the

“personal knowledge of the designated subject matter by the selected deponent is of no

consequence.24 As such 30(b)(6) designees can become knowledgeable by the review of

City records before Rivarola was in the job. THE COURT ORDERS the City to prepare a

witness or witnesses to testify on Topic I.

       ⚫ Topics J and K

Topic J
       For the time period around and/or after Defendants’ alleged discovery of an
       error in how Plaintiff’s income was reported to KPERS, all of the reasons
       and discussions for why Defendants did not contact Plaintiff or his legal
       counsel about this issue.


Topic K
       The specific documents or source that the City claims first alerted it (or any
       of its employees or representatives) to the alleged mis-reporting of Plaintiff’s
       income, and details (e.g. dates, people involved, communications about the
       immediate steps taken thereafter to address the alleged mis-reporting.




23
   See Garrett v. Sprint PCS, No. 00-2583-KHV, 2002 WL 181364, at *2 (D. Kan. Jan. 31, 2002)
(collecting cases).
24
   Spirit Commc’ns Co., L.P. v. Theglobe.com, Inc., 236 F.R.D. 524, 528 (D. Kan. 2006).
                                              16
       Case 2:19-cv-02138-HLT-GEB Document 219 Filed 09/10/21 Page 17 of 17




         The City’s objection to these topics is they are duplicative of the deposition

testimony of several City personnel. Based on the Court’s findings above that the discovery

sought is not unreasonably cumulative or duplicative, THE COURT ORDERS the City to

prepare a witness or witnesses to testify on Topics J and K.

III.     Conclusion

         Based on the foregoing, Plaintiff shall modify Topics A-F in accordance with

the Court’s rulings as noted above and file an amended notice of deposition

forthwith. The Court will set a Zoom conference on September 16, 2021 at 2:00

p.m. to discuss scheduling of the 30(b)(6) deposition.

         THEREFORE, Defendant City of Basehor, Kansas’ Motion for Protective

Order (ECF No. 174) is GRANTED IN PART and DENIED IN PART for the

reasons set forth above.

         IT IS SO ORDERED.

         Dated September 10, 2021.



                                                  s/ Gwynne E. Birzer
                                                  GWYNNE E. BIRZER
                                                  U.S. Magistrate Judge




                                             17
